In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-1008V
                                          UNPUBLISHED


    VICTOR JOHNSON,                                             Chief Special Master Corcoran

                         Petitioner,                            Filed: April 7, 2022
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Findings of Fact; Onset; Influenza
    HUMAN SERVICES,                                             (Flu) Vaccine; Shoulder Injury
                                                                Related to Vaccine Administration
                         Respondent.                            (SIRVA)


Leigh Finfer, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Parisa Tabassian, U.S. Department of Justice, Washington, DC, for Respondent.


     FINDINGS OF FACT AND CONCLUSIONS OF LAW DISMISSING TABLE CASE 1

      On August 13, 2020, Victor Johnson filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleged that a flu vaccine he received on September 20, 2017,
caused him to suffer the Table injury of “Shoulder Injury Related to Vaccine
Administration” (“SIRVA”). Petition filed August 13, 2020, ECF No. 1. The case was
assigned to the Special Processing Unit of the Office of Special Masters (the “SPU”).



1
   Because this unpublished fact ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the fact ruling will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
I.     Relevant Procedural History – Order to Show Cause

       Respondent filed his Rule 4(c) Report on October 18, 2021, setting forth objections
to compensation in this case. ECF No. 23. In sum, Respondent asserted that Petitioner
could not meet three of the four QAI requirements for a Table case, because (a)
Petitioner’s pain was not limited to the shoulder in which he received the vaccine, (b)
Petitioner’s medical records do not document that he suffered shoulder pain within 48
hours of his vaccination; and (c) Petitioner’s medical records document another condition,
carpal tunnel syndrome, that could explain his symptoms. Id. at 7-9 (citing 42 C.F.R. §
100.3(c)(10)). Respondent, further argued that Petitioner could not meet the evidentiary
requirements for a causation-in-fact, non-Table claim and therefore his claim should be
dismissed in the entirety. Id. at 9-10.
        On October 25, 2021, I issued an Order to Show Cause, as it appeared based
upon my review that at a minimum Petitioner would not be able to establish a Table SIRVA
claim, and therefore, I would likely dismiss his Table claim. ECF No. 24. But I also advised
Petitioner that he might be able to establish an off-Table or causation in-fact claim, and
that if he wished to proceed with causation-in-fact claim he should file an amended
Petition.

       On November 23, 2021, Petitioner filed an Amended Petition, alleging a “Non-
Table” SIRVA claim, and a Status Report in response to my Order to Show Cause,
indicating that Petitioner “consent[s] to the dismissal of his Table SIRVA case” and “plans
to proceed with a non-Table SIRVA claim.” ECF Nos. 25-26. Respondent has stated he
has no objection to the dismissal of Petitioner’s Table Claim, obviating the need for a
reply brief. See Informal Communication dated December 21, 2022.

II.    Analysis and Findings of Fact

       The criteria for establishing a Table SIRVA are as follows:

       Shoulder injury related to vaccine administration (SIRVA). SIRVA manifests
       as shoulder pain and limited range of motion occurring after the
       administration of a vaccine intended for intramuscular administration in the
       upper arm. These symptoms are thought to occur as a result of unintended
       injection of vaccine antigen or trauma from the needle into and around the
       underlying bursa of the shoulder resulting in an inflammatory reaction.
       SIRVA is caused by an injury to the musculoskeletal structures of the
       shoulder (e.g. tendons, ligaments, bursae, etc.). SIRVA is not a neurological
       injury and abnormalities on neurological examination or nerve conduction

                                             2
        studies (NCS) and/or electromyographic (EMG) studies would not support
        SIRVA as a diagnosis (even if the condition causing the neurological
        abnormality is not known). A vaccine recipient shall be considered to have
        suffered SIRVA if such recipient manifests all of the following:

        (i) No history of pain, inflammation or dysfunction of the affected shoulder
        prior to intramuscular vaccine administration that would explain the alleged
        signs, symptoms, examination findings, and/or diagnostic studies occurring
        after vaccine injection;
        (ii) Pain occurs within the specified time-frame;
        (iii) Pain and reduced range of motion are limited to the shoulder in which
        the intramuscular vaccine was administered; and
        (iv) No other condition or abnormality is present that would explain the
        patient’s symptoms (e.g. NCS/EMG or clinical evidence of radiculopathy,
        brachial neuritis, mononeuropathies, or any other neuropathy).

42 C.F.R. § 100.3(c)(10).

        As explained in my Order to Show Cause, at a minimum, Petitioner cannot
establish that he suffered a Table SIRVA injury, given that his post-vaccination arm pain
was not limited to his shoulder, but was consistently described as including: numbness in
his fingers and hands, and paresthesia of the right upper extremity. See, e.g., Ex. 2 at 45,
49; Ex. 4 at 6; Ex. 5 at 32, 60. Additionally, Petitioner has offered no additional evidence
or argument to the contrary and has consented to the dismissal of his Table SIRVA claim.
ECF No. 26.

      Accordingly, for the above stated reasons I find 3 that Petitioner has failed to
demonstrate the Table requirements for SIRVA (42 C.F.R. § 100.3(c)(10)), and
hereby dismiss Petitioner’s Table SIRVA claim.

III. Transfer from SPU
      In light of the instant ruling, I will proceed with transferring Petitioner’s case out of
SPU and will randomly reassign the case to a special master to conduct further
proceedings to establish whether Petitioner has demonstrated an off-Table case for
SIRVA.




3
 I make these findings after a complete review of the record, including all medical records, affidavits, and
all other additional evidence and filings from the parties.

                                                     3
IT IS SO ORDERED.

                    s/Brian H. Corcoran
                    Brian H. Corcoran
                    Chief Special Master




                             4